EXHIBIT 99.2 BEAR STEARNS BEAR STEARNS FINANCIAL PRODUCTS INC. 383 MADISON AVENUE NEW YORK, NEW YORK 10179 212-272-4009 DATE: June 28, 2007 TO: The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 ATTENTION: Matthew J. Sabino TELEPHONE: 212-815-6093 FACSIMILE: 212-815-3986 FROM: Derivatives Documentation TELEPHONE: 212-272-2711 FACSIMILE: 212-272-9857 SUBJECT: Fixed Income Derivatives Confirmation and Agreement REFERENCE NUMBER: FXNEC9696 The purpose of this letter agreement (“Agreement”) is to confirm the terms and conditions of the Transaction entered into on the Trade Date specified below (the “Transaction”) between Bear Stearns Financial Products Inc. ("BSFP") and The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 ("Counterparty").This Agreement, which evidences a complete and binding agreement between BSFP and Counterparty to enter into the Transaction on the terms set forth below, constitutes a "Confirmation" as referred to in the "ISDA Form Master Agreement" (as defined below), as well as a “Schedule” as referred to in the ISDA Form Master Agreement. 1. This Agreement is subject to and incorporates the 2efinitions (the “Definitions”), as published by the International Swaps and Derivatives Association, Inc. (“ISDA”).BSFP and Counterparty have agreed to enter into this Agreement in lieu of negotiating a Schedule to the 1aster Agreement (Multicurrency—Cross Border) form (the "ISDA Form Master Agreement"). An ISDA Form Master Agreement shall be deemed to have been executed by BSFP and Counterparty on the date we entered into the Transaction. All provisions contained in, or incorporated by reference to, the ISDA Form Master Agreement shall govern the Transaction referenced in this Confirmation except as expressly modified herein. In the event of any inconsistency between the provisions of this Agreement and the Definitions or the ISDA Form Master Agreement, this Agreement shall prevail for purposes of the Transaction.Terms capitalized but not defined herein shall have the meanings attributed to them in the Pooling and Servicing Agreement dated as of June 1, 2007 (the "Pooling and Servicing Agreement") among CWMBS, Inc., as depositor, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer, andThe Bank of New York, as trustee. Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page2of 12 2. The terms of the particular Transaction to which this Confirmation relates are as follows: Type of Transaction: Rate Cap Notional Amount: With respect to any Calculation Period, the lesser of (i) the amount set forth for such period in the Schedule of Notional Amounts attached hereto and (ii) the Class Certificate Balance of the Class A-7 Certificates, immediately prior to the related Distribution Date (as such term is defined in the Pooling and Servicing Agreement). Trade Date: June 15, 2007 Effective Date: July 25, 2007 Termination Date: October 25, 2022 Fixed Amount (Premium): Fixed Rate Payer: Counterparty; provided, however, that payment of the Fixed Amount to BSFP will be paid on behalf of the Counterparty by Bear, Stearns & Co. Inc. Fixed Rate Payer Payment Date: June 28, 2007 Fixed Amount: USD 990,000 Floating Amounts: Floating Rate Payer: BSFP Cap Rate: 5.40000% Floating Rate Payer Period End Dates: The 25th calendar day of each month during theTerm of this Transaction, commencing August 25, 2007 and ending on the Termination Date, with No Adjustment. Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page3of 12Floating Rate Payer Payment Dates: Early Payment shall be applicable.The Floating Rate Payer Payment Dates shall be two Business Days preceding each Floating Rate Payer Period End Date. Floating Rate Option: USD-LIBOR-BBA; provided, however, that if the Floating Rate determined from such Floating Rate Option for any Calculation Period is greater than 8.90000% then the Floating Rate for such Calculation Period shall be deemed equal to 8.90000%. Designated Maturity: One month Floating Rate Day Count Fraction: 30/360 Reset Dates: The first day of each Calculation Period. Compounding: Inapplicable Business Days for payments: New York Business Day Convention: Following 3. Additional Provisions: Each party hereto is hereby advised and acknowledges that the other party has engaged in (or refrained from engaging in) substantial financial transactions and has taken (or refrained from taking) other material actions in reliance upon the entry by the parties into the Transaction being entered into on the terms and conditions set forth herein and in the Confirmation relating to such Transaction, as applicable. This paragraph shall be deemed repeated on the trade date of each Transaction. 4. Provisions Deemed Incorporated in a Schedule to the ISDA Form Master Agreement: 1) The parties agree that subparagraph (ii) of Section 2(c) of the ISDA Form Master Agreement will apply to any Transaction. 2) Termination Provisions. For purposes of the ISDA Form Master Agreement: Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page4of 12 (a)"Specified Entity" is not applicable to BSFP or Counterparty for any purpose. (b)"Specified Transaction" is not applicable to BSFP or Counterparty for any purpose, and, accordingly, Section 5(a)(v) of the ISDA Form Master Agreement shall not apply to BSFP or Counterparty. (c)The "Cross Default" provisions of Section 5(a)(vi) of the ISDA Form Master Agreement will not apply to BSFP or toCounterparty. (d)The "Credit Event Upon Merger" provisions of Section 5(b)(iv) of the ISDA Form Master Agreement will not apply to BSFP orto Counterparty. (e)The "Automatic Early Termination" provision of Section 6(a) of the ISDA Form Master Agreement will not apply to BSFP or to Counterparty. (f)Payments on Early Termination.For the purpose of Section 6(e) of the ISDA Form Master Agreement: (i)Market Quotation will apply. (ii)The Second Method will apply. (g)"Termination Currency" means United States Dollars. 3) Tax Representations.Not applicable Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page5of 124) Limitation on Events of Default. Notwithstanding the terms of Sections 5 and 6 of the ISDA Form Master Agreement, if at any time and so long as the Counterparty has satisfied in full all its payment obligations under Section 2(a)(i) of the ISDA Form Master Agreement and has at the time no future payment obligations, whether absolute or contingent, under such Section, then unless BSFP is required pursuant to appropriate proceedings to return to the Counterparty or otherwise returns to the Counterparty upon demand of the Counterparty any portion of any such payment, (a) the occurrence of an event described in Section 5(a) of the ISDA Form Master Agreement with respect to the Counterparty shall not constitute an Event of Default or Potential Event of Default with respect to the Counterparty as Defaulting Party and (b) BSFP shall be entitled to designate an Early Termination Date pursuant to Section 6 of the ISDA Form Master Agreement only as a result of the occurrence of a Termination Event set forth in either Section 5(b)(i) or 5(b)(ii) of the ISDA Form Master Agreement with respect to BSFP as the Affected Party or Section 5(b)(iii) of the ISDA Form Master Agreement with respect to BSFP as the Burdened Party. 5) Documents to be Delivered. For the purpose of Section 4(a) of the ISDA Form Master Agreement: (1)Tax forms, documents, or certificates to be delivered are: Party required to deliver document Form/Document/ Certificate Date by which to be delivered BSFP and the Counterparty Any document required or reasonably requested to allow the other party to make payments under this Agreement without any deduction or withholding for or on the account of any Tax or with such deduction or withholding at a reduced rate Promptly after the earlier of (i) reasonable demand by either party or (ii) learning that such form or document is required (2)Other documents to be delivered are: Party required to deliver document Form/Document/ Certificate Date by which to be delivered Covered by Section 3(d) Representation BSFP and the Counterparty Any documents required by the receiving party to evidence the authority of the delivering party or its Credit Support Provider, if any, for it to execute and deliver this Agreement, any Confirmation , and any Credit Support Documents to which it is a party, and to evidence the authority of the delivering party or its Credit Support Provider to perform its obligations under this Agreement, such Confirmation and/or Credit Support Document, as the case may be Upon the execution and delivery of this Agreement and such Confirmation Yes BSFP and the Counterparty A certificate of an authorized officer of the party, as to the incumbency and authority of the respective officers of the party signing this Agreement, any relevant Credit Support Document, or anyConfirmation, as the case may be Upon the execution and delivery of this Agreement and such Confirmation Yes Counterparty An executed copy of the Pooling and Servicing Agreement. Within 30 days after the date of this Agreement. No Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page6of 12 6) Miscellaneous. Miscellaneous (a) Address for Notices: For the purposes of Section12(a) of the ISDA Form Master Agreement: Address for notices or communications to BSFP: Address: 383 Madison Avenue, New York, New York10179 Attention: DPC Manager Facsimile: 212-272-5823 with a copy to: Address: One Metrotech Center North, Brooklyn, New York 11201 Attention: Derivative Operations - 7th Floor Facsimile: 212-272-1634 (For all purposes) Address for notices or communications to the Counterparty: Address: The Bank of New York 101 Barclay Street-4W New York, New York 10286 Attention: Matthew J. Sabino Corporate Trust MBS Administration, CWMBS, Series 2007-13 Facsimile: 212-815-3986 Phone: 212-815-6093 (For all purposes) Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page7of 12(b)Process Agent.For the purpose of Section 13(c) of the ISDA Form Master Agreement: BSFP appoints as its Process Agent:Not Applicable The Counterparty appoints as its Process Agent:Not Applicable (c) Offices. The provisions of Section 10(a) of the ISDA Form Master Agreement will not apply to this Agreement; neither BSFP nor the Counterparty have any Offices other than as set forth in the Notices Section and BSFP agrees that, for purposes of Section 6(b) of the ISDA Form Master Agreement, it shall not in future have any Office other than one in the United States. (d) Multibranch Party.For the purpose of Section10(c) of the ISDA Form Master Agreement: BSFP is not a Multibranch Party. The Counterparty is not a Multibranch Party. (e) Calculation Agent.BSFP; provided, however, that if an Event of Default occurs with respect to BSFP, then the Counterparty shall be entitled to appoint a financial institution which would qualify as a Reference Market-maker to act as Calculation Agent. (f) Credit Support Document.Not applicable for either BSFP or the Counterparty. (g) Credit Support Provider. BSFP:Not Applicable The Counterparty:Not Applicable (h) Governing Law.The parties to this Agreement hereby agree that the law of the State of New York shall govern their rights and duties in whole. (i)Severability.If any term, provision, covenant, or condition of this Agreement, or the application thereof to any party or circumstance, shall be held to be invalid or unenforceable (in whole or in part) for any reason, the remaining terms, provisions, covenants, and conditions hereof shall continue in full force and effect as if this Agreement had been executed with the invalid or unenforceable portion eliminated, so long as this Agreement as so modified continues to express, without material change, the original intentions of the parties as to the subject matter of this Agreement and the deletion of such portion of this Agreement will not substantially impair the respective benefits or expectations of the parties. Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page8of 12The parties shall endeavor to engage in good faith negotiations to replace any invalid or unenforceable term, provision, covenant or condition with a valid or enforceable term, provision, covenant or condition, the economic effect of which comes as close as possible to that of the invalid or unenforceable term, provision, covenant or condition. (j)Consent to Recording.Each party hereto consents to the monitoring or recording, at any time and from time to time, by the other party of any and all communications between officers or employees of the parties, waives any further notice of such monitoring or recording, and agrees to notify its officers and employees of such monitoring or recording. (k)Waiver of Jury Trial.Each party waives any right it may have to a trial by jury in respect of any Proceedings relating to this Agreement or any Credit Support Document. (l)BSFP will not unreasonably withhold or delay its consent to an assignment of this Agreement to any other third party. (m)Set-off.Notwithstanding any provision of this agreement or any other existing or future agreement, each party irrevocably waives any and all rights it may have to set off, net, recoup or otherwise withhold or suspend or condition payment or performance of any obligation between it and the other party hereunder against any obligation between it and the other party under any other agreements.The provisions for Set-off set forth in Section 6(e) of the ISDA Form Master Agreement shall not apply for purposes of this Transaction. (n)Limitation on Liability:It is expressly understood and agreed by the parties hereto that (a) this Agreement is executed and delivered by The Bank of New York , not individually or personally but solely as the Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 (the “Trust”) in the exercise of the powers and authority conferred and vested in it, (b) The Bank of New York is entering into this Agreement solely in its capacity as Trustee and not in its individual capacity under the Pooling and Servicing Agreement; and (c) in no case shall The Bank of New York (or any person acting as successor trustee under the Pooling and Servicing Agreement) be personally liable for or on account of any of the statements, representations, warranties, covenants or obligations stated to be those of the Counterparty under the terms of this Agreement, all such liability, if any, being expressly waived by BSFP and any person claiming by, through or under BSFP. 7) "Affiliate" will have the meaning specified in Section 14 of the ISDA Form Master Agreement, provided that BSFP shall not be deemed to have any Affiliates for purposes of this Agreement, including for purposes of Section 6(b)(ii) of the ISDA Form Master Agreement. Reference Number: FXNEC9696 The Bank of New York, not in its individual capacity, but solely as Trustee for CWMBS, Inc. CHL Mortgage Pass-Through Trust, Series 2007-13 June 28, 2007 Page9of 128)Section 3 of the ISDA Form Master Agreement is hereby amended by adding at the end thereof the following subsection (g): "(g)Relationship Between Parties. Each party represents to the other party on each date when it enters into a Transaction that: (1)
